Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
*770Petitioner was found guilty of violating the prison disciplinary rule prohibiting the unauthorized use of controlled substances after his urine twice tested positive for the presence of cannabinoids. Substantial evidence was presented at the hearing supporting the determination of petitioner’s guilt, including the misbehavior report, the hearing testimony of the reporting officer, and the positive laboratory test results (see, Matter of Garcia v Goord, 273 AD2d 560, 561; Matter of Selby v Coombe, 249 AD2d 597). Petitioner’s contention that there was insufficient evidence of an unbroken chain of custody of his urine sample is refuted by the record which shows that the sample never left the custody of the reporting officer who collected, stored and tested it (see, 7 NYCRR 1020.4 [e]; see also, Matter of Symmonds v Goord, 244 AD2d 737). Petitioner’s remaining contentions have been examined and determined to be without merit.
Mercure, J.P., Peters, Spain, Mugglin and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.